Citation Nr: 1443088	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  05-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 30 percent for a right knee disability, status post total knee arthroplasty, as of March 1, 2010.  

5.  Entitlement to a temporary total disability benefits based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30.  

6.  Entitlement to an increased initial rating in excess of 10 percent for bilateral plantar fasciitis prior to January 5, 2011, and in excess of 30 percent for bilateral plantar fasciitis as of January 5, 2011, to include consideration of separate ratings for each foot.

7.  Entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot.  


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1990 and from June 1990 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple prior rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

In April 2010, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  In August 2010, the Board dismissed two issues that the Veteran withdrew at the hearing, granted service connection for a left heel spur, and remanded the remaining claims for additional development and adjudicative action.  While the claim was on appeal, the RO granted service connection for a left hip disability and a low back disability.  Thus, those issues are no longer part of the current appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

A September 2012 Board decision denied service connection for diabetes mellitus, hypertension, and sleep apnea, and a rating greater than 30 percent for a right knee disability as of March 1, 2010.  The Veteran appealed those determinations to the United States Court of Appeals for Veterans Claims.  In an August 2013 Order, the Court granted a Joint Motion for Partial Remand, and vacated that portion of the Board's September 2012 decision pertaining to those four issues.

The Board observes that the issues of entitlement to a temporary total disability benefits based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30; an initial increased rating for bilateral plantar fasciitis; separate ratings for right and left plantar fasciitis; and an earlier effective date for the award of service connection for heel spurs of the left foot, were remanded by the Board in September 2012.  The record indicates that the RO has not had the opportunity to complete all the requested development on these matters.  They are included in the remand portion of the document so that requested development can be noted and completed.  

With the exception of the issue of entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot, all the other issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

On September 27, 2013, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran's then-representative in writing that a withdrawal of the appeal on the issue of entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot, was requested.  
CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).  

On December 27, 2013, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran's then-representative, Disabled American Veterans, that a withdrawal of the appeal on the issue of entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot, was requested.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot, is dismissed.  



REMAND

In the Joint Motion for Remand, the parties noted that the Veteran submitted a May 2012 letter indicating that VA medical records from 2005 to 2006 documented his weight gain, and medical records from 2006 to 2010 documented treatment for diabetes, sleep apnea, and hypertension.  The parties agreed that the Veteran's "language suggests that [the Veteran] may be alleging that certain VA records have not been obtained."  Accordingly, it must be determined if there are outstanding records and any missing records must be associated with the Veteran's file.  

Additionally, the parties agreed that the December 2010 VA examination was inadequate because it did not address the question of whether the Veteran's diabetes, hypertension, and obstructive sleep apnea were aggravated by his right knee condition (in the form of his obesity), didn't consider the fact that the Veteran was married to his wife 10 years prior to becoming obese when concluded that his spouse was not willing to change the way she cooked, and did not report on what types of exercise the Veteran was performing after his right knee arthroplasty.  Therefore, another examination is warranted.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2013).  

Accordingly, the case is REMANDED for the following action:  

1.  Complete all development requested in the September 2012 remand to the extent that it has not yet been accomplished, including appropriate readjudication of the claims remaining on appeal and the issuance of a supplemental statement of the case.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for obesity, diabetes, sleep apnea, and hypertension since 2005, as reported in his May 2012 statement.  After securing any necessary releases, obtain those records and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right knee disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for the opinions provided and reconcile it with all pertinent evidence of record.  Specifically, the examiner's report should address the following:  

a)  Identify all orthopedic pathology related to any right knee disability.

b)  Conduct all necessary tests, to include X-rays and range of motion studies of the right knee in degrees.  

c)  State whether any ankylosis (favorable or unfavorable) of the right knee is present.  

d)  Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.  

e)  State whether the service-connected right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any subluxation or lateral instability is slight, moderate, or severe.  

f)  Discuss whether the Veteran has any additional functional loss from a right knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that right knee disability.

g)  Discuss how the Veteran's right knee disability impacts his activities of daily living, including the ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2013).

4.  Schedule the Veteran for a VA examination to assess the nature and etiology of diabetes mellitus, hypertension, and obstructive sleep apnea.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for the opinions provided and reconcile it with all pertinent evidence of record, including the medical records showing a diagnosis of and treatment for diabetes mellitus beginning in 2006, and for hypertension and sleep apnea beginning in 2005; the March 2008 written statement from the private orthopedic treating physician relating the Veteran's diabetes, hypertension, and sleep apnea to weight gain associated with a service-connected right knee disability; and the medical articles discussing the relationship between obesity and diabetes, hypertension, and sleep apnea.  The examiner must specifically comment on the Veteran's diet prior to his initial diagnosis of obesity, and his exercise regime following his right knee arthroplasty.  The examiner should consider any lay evidence regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  State whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus was proximately due to or aggravated by service-connected knee, ankle, or foot disabilities, including weight gain incurred due to knee or foot surgery.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.

b)  State whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus is otherwise related to service.

c)  State whether it is at least as likely as not (50 percent or greater probability) that hypertension was proximately due to or aggravated by service-connected knee, ankle, or foot disabilities, including weight gain incurred due to knee or foot surgery.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.

d)  State whether it is at least as likely as not (50 percent or greater probability) that hypertension is otherwise related to service.

e)  State whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was proximately due to or aggravated by service-connected knee, ankle, or foot disabilities, including weight gain incurred due to knee or foot surgery.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.

f)  State whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is otherwise related to service.  

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


